Order entered September 24, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00332-CR

                           JAMES ANTHONY KIRVIN, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 59th Judicial District Court
                                  Grayson County, Texas
                             Trial Court Cause No. 060407-59

                                           ORDER
       The Court DENIES appellant’s September 18, 2013 pro se motion to obtain a copy of the

record. Appellant is represented by counsel who filed a brief on the merits and is not entitled to

hybrid representation. See Rudd v. State, 616 S.W.2d 623 (Tex. Crim. App. [Panel Op.] 1981).


                                                      /s/   LANA MYERS
                                                            JUSTICE